Citation Nr: 0025439	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-51 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for chronic pain 
secondary to poliomyelitis.  

3.  Entitlement to service connection for fatigue secondary 
to poliomyelitis, including chronic fatigue syndrome.

4.  Entitlement to service connection for gastrointestinal 
symptoms secondary to poliomyelitis, including 
gastroesophageal reflux.  

5.  Entitlement to an increased initial evaluation for 
poliomyelitis, evaluated as 10 percent disabling prior to 
July 23, 1987, and currently characterized as residuals of 
poliomyelitis with weakness of the posterior and lateral 
muscles of the right and left leg, each leg evaluated as 20 
percent disabling as of July 23, 1987; the right and left 
upper extremity, each extremity evaluated as 10 percent 
disabling as of July 23, 1987; and the facial muscles, 
evaluated as noncompensable as of July 23, 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1946 to August 
1949.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, as outlined further below. 


FINDINGS OF FACT

1.  A September 1989 Board denied service connection for a 
psychiatric disorder.

2.  Evidence received since September 1989 is not cumulative 
and is so significant that it must be considered to properly 
evaluate the veteran's claim that a psychiatric disorder is 
related to service.  

3.  The veteran's claim that a psychiatric disorder is 
related to service is plausible.  

4.  Entitlement to service connection for chronic pain 
secondary to poliomyelitis is plausible.  

5.  Entitlement to service connection for fatigue secondary 
to poliomyelitis, including chronic fatigue syndrome, is 
plausible.

6.  Entitlement to service connection for gastrointestinal 
symptoms secondary to poliomyelitis, including 
gastroesophageal reflux, is plausible.  

7.  Entitlement to an increased initial evaluation for 
poliomyelitis, evaluated as 10 percent disabling prior to 
July 23, 1987, and currently characterized as residuals of 
poliomyelitis with weakness of the posterior and lateral 
muscles of the right and left leg, each leg evaluated as 20 
percent disabling as of July 23, 1987; the right and left 
upper extremity, each extremity evaluated as 10 percent 
disabling as of July 23, 1987; and the facial muscles, 
evaluated as noncompensable as of July 23, 1987 is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1989 Board 
decision, which denied service connection for a psychiatric 
disorder, is new and material, and that claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (1999).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  Entitlement to service connection for chronic pain 
secondary to poliomyelitis is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

4.  Entitlement to service connection for fatigue secondary 
to poliomyelitis, including chronic fatigue syndrome, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  Entitlement to service connection for gastrointestinal 
symptoms secondary to poliomyelitis, including 
gastroesophageal reflux, is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

6.  Entitlement to an increased initial evaluation for 
poliomyelitis, evaluated as 10 percent disabling prior to 
July 23, 1987, and currently characterized as residuals of 
poliomyelitis with weakness of the posterior and lateral 
muscles of the right and left leg, each leg evaluated as 20 
percent disabling as of July 23, 1987; the right and left 
upper extremity, each extremity evaluated as 10 percent 
disabling as of July 23, 1987; and the facial muscles, 
evaluated as noncompensable as of July 23, 1987 is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1952, the RO denied service connection for a 
psychiatric disorder, then characterized as conversion 
hysteria, and for poliomyelitis.  In March 1988, the 
RO denied service connection for post-traumatic stress 
disorder, and determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for poliomyelitis and for a nervous condition.  

In September 1989, after finding that new and material 
evidence had been submitted to reopen the veteran's claims, 
the Board denied service connection for chronic poliomyelitis 
and for service connection for a psychiatric disability.  The 
veteran appealed this decision to what was then the United 
States Court of Court of Veterans Appeals (currently the 
United States Court of Appeals for Veterans Claims) (Court).  
In January 1991, the Court vacated the Board's decision with 
respect to the issue of entitlement to service connection for 
poliomyelitis and remanded this case to the Board.  In March 
1991, the Board remanded this case to the RO for additional 
development.  In October 1994, the Board determined that the 
October 14, 1952 rating decision that denied service 
connection for residuals of poliomyelitis was clearly and 
unmistakably erroneous and granted service connection for 
poliomyelitis.  

In January 1995, the RO evaluated the veteran's now service-
connected poliomyelitis as 10 percent disabling.  In 
assigning a 10 percent evaluation for the veteran's 
disability, the RO indicated that "an at once examination 
will be scheduled to determine the exact residual disability 
the veteran has regarding this condition."  In December 
1995, after the veteran underwent a VA examination in July of 
that year during which the veteran articulated complaints 
including generalized muscle weakness, pain, fatigue, 
paresthesia in his legs, and memory problems, the RO 
recharacterized the veteran's disability as consisting of 
residuals of poliomyelitis with weakness in the right upper 
extremity, evaluated as 10 percent disabling as of July 9, 
1952; weakness of the left upper extremity secondary to 
poliomyelitis, evaluated as 10 percent disabling as of July 
31, 1995; weakness of the right lower extremity secondary to 
poliomyelitis, evaluated as 10 percent disabling as of July 
31, 1995; and weakness of the left lower extremity secondary 
to poliomyelitis, evaluated as 10 percent disabling as of 
July 31, 1995.  The RO deferred consideration at that time of 
service connection for memory loss secondary to 
poliomyelitis.  

The veteran submitted a notice of disagreement in November 
1996.  In that notice of disagreement the veteran took issue 
with the rating of his service connected poliomyelitis.  
Among other things, the veteran asserted that the effective 
date of the various ratings assigned to his polio-related 
disabilities should be the date that would have been assigned 
had service connection been assigned in October 1952.  The 
veteran also argued that he suffered from various conditions 
related to polio and post-polio syndrome, including a mental 
disorder, memory problems, weakness of the facial muscles, 
fatigue, and gastrointestinal problems.  

In November 1996, the RO issued a statement of the case 
purporting to address as issues, (1) evaluation of 
poliomyelitis, anterior, currently evaluated as 10 percent 
disabling; (2) whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
variety of psychiatric disorders, (3) service connection for 
gastroesophageal reflux secondary to polio syndrome, (4) 
evaluation of poliomyelitis with weakness of the posterior 
and lateral muscles of the right leg, (5) evaluation of 
residuals of poliomyelitis with weakness of the posterior of 
the left leg, (6) evaluation of residuals of poliomyelitis 
with weakness of the right upper extremity, (7) evaluation of 
poliomyelitis with weakness of the left upper extremity, (8) 
service connection for residuals of poliomyelitis with 
weakness of the facial muscles, and (9) service connection 
for chronic fatigue syndrome, secondary to poliomyelitis.  
The RO recharacterized the veteran's disabilities as 
poliomyelitis, anterior, evaluated as 10 percent disabling 
from January 9, 1952 to July 22, 1987; residuals of 
poliomyelitis with weakness of the posterior and lateral 
muscles of the right leg, evaluated as 20 percent disabling 
as of July 23, 1987; residuals of poliomyelitis with weakness 
in the posterior and lateral muscles of the left leg, 
evaluated as 20 percent disabling as of July 23, 1987; 
residuals of poliomyelitis with weakness in the left upper 
extremity, evaluated as 10 percent disabling as of July 23, 
1987; and residuals of poliomyelitis with weakness in the 
right upper extremity, evaluated as 10 percent disabling as 
of July 23, 1987.  The RO granted service connection for 
residuals of poliomyelitis with weakness of the facial 
muscles bilaterally, and evaluated that disability as 
noncompensable as of July 23, 1987.  The RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for psychiatric 
disorders and denied service connection for gastroesophageal 
reflux and chronic fatigue syndrome.  

In December 1996, the veteran submitted a VA Form 9.  In that 
submission the veteran took issue with the November 1996 
statement of the case.  He specifically articulated his 
desire for a total disability rating and addressed his claim 
for service connection for a psychiatric disability.  

In June 1997, the veteran's representative submitted what was 
characterized as a supplemental notice of disagreement.  In 
that document, the veteran's representative argued that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran's representative argued, in part, that 
there was evidence supporting compensation on the basis of 
aggravation of the non-service connected psychiatric disorder 
by the service-connected polio.  The representative also 
argued that the November 1996 decision did not dispose of the 
issue of service connection for post-polio syndrome and 
manifestations of fatigue, pain, and gastrointestinal 
problems, and that the RO, instead, denied service connection 
for chronic fatigue syndrome and gastroesophageal reflux.  
The representative also raised as an argument, an argument 
similar to that raised in the notice of disagreement, that 
recharacterization by the RO of the veteran's evaluation 
during the pendency of this appeal constituted a de facto 
reduction of a protected disability rating.  

In August 1998, the RO issued a supplemental statement of the 
case, wherein the RO addressed (1) entitlement to service 
connection for a variety of psychiatric disorders on the 
basis that they were aggravated by poliomyelitis and (2) 
entitlement to an earlier effective date for an increased 
evaluation of a service connected disability of the left 
lower extremity and right lower extremity.  The RO in that 
supplemental statement of the case denied service connection 
for a psychiatric disorder and for an earlier effective date 
for an increased evaluation for service-connected 
disabilities of the left lower extremity and the right lower 
extremity.

As an initial matter, the Board must determine what issues 
are on appeal and the proper characterization of those 
issues.  Subsequent to the October 1994 Board decision 
finding clear and unmistakable error in the October 1952 
rating decision and granting service connection for 
poliomyelitis, the RO in January 1995 assigned an initial 
rating to the veteran's disability, at which time notice was 
sent to the veteran.  Although the veteran did not submit a 
notice of disagreement until March 1996, language in the 
January 1996 rating decision indicates that it constituted 
only a preliminary evaluation of the veteran's disability 
which would be followed by a determination made in connection 
with a VA examination that was to be scheduled.  The 
veteran's disability was thereafter evaluated in December 
1995 and as such the veteran's March 1995 notice of 
disagreement was a timely appeal of the initial evaluation of 
the disability, poliomyelitis, service connection of which 
was granted by the Board in October 1994.  Furthermore, the 
veteran's claim for an increased initial evaluation has since 
been perfected by appeal and is properly now before the 
Board.  

The Board observes that in a case such as this stemming from 
an initial grant of service connection, it is not the present 
level of disability which is of primary importance.  Instead, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings must be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO's decisions reflect characterization of the issue, in 
part, in terms of whether the veteran is entitled to an 
earlier effective date for the assigned ratings for the lower 
extremities.  However, because this appeal, in effect, arises 
out of the October 1952 determination which the Board later 
determined was erroneous, particularly in light of Fenderson, 
the issue of an effective date for any particular 
manifestation of the veteran's service-connected disability 
is subsumed within the greater issue of the proper rating for 
the veteran's disability.  The Board, therefore, must 
consider the proper evaluation for all manifestations of the 
veteran's disability during all time periods under 
consideration beginning with the effective date of the grant 
of service connection, in this case July 9, 1952.  The Board 
observes, in this respect, that because the RO in the course 
of this appeal determined weakness of the facial muscles was 
a manifestation of poliomyelitis, a proper evaluation of that 
manifestation is part and parcel of the evaluation of the 
veteran's disability, as is a proper evaluation of all other 
disabilities determined in the course of this appeal to be 
manifestations of poliomyelitis.   

The RO has provided the veteran with a statement of the case 
addressing service connection for chronic fatigue syndrome 
and for gastroesophageal reflux, and the veteran submitted a 
VA Form 9 in November 1996.  Those issues are properly before 
the Board.  In light of the nature of the veteran's claims 
and the veteran's arguments, those issues are more properly 
characterized as entitlement to service connection for 
fatigue secondary to service connection for poliomyelitis, 
including chronic fatigue syndrome, entitlement to 
gastrointestinal complaints secondary to poliomyelitis, 
including gastroesophageal reflux, and entitlement to service 
connection for pain secondary to poliomyelitis.  

The RO has also provided a statement of the case addressing 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disorder and the veteran in response submitted a 
VA Form 9, in November 1996.  That issue, therefore, is also 
before the Board.  The RO does not appear to have explicitly 
addressed the issue of service connection for memory loss 
secondary to poliomyelitis.  However, that issue appears to 
have been subsumed within the issue of entitlement to a 
psychiatric disorder, and as addressed below, a claim for 
service connection for psychiatric disorder, including a 
cognitive deficit associated with polio, has been reopened 
and is well grounded.  A claim for service connection for 
memory problems associated with poliomyelitis is before the 
Board as part of the veteran's overall claim for service 
connection for a psychiatric disorder.  

I.  Psychiatric Disorders

In September 1989, after determining that new and material 
evidence had been submitted to reopen a claim for service 
connection for psychiatric disorder, the Board denied service 
disability on the merits of the evidence before it.  In so 
doing, the Board observed that service medical records were 
negative for a chronic psychiatric disorder and that an 
alleged etiologic relationship between poliomyelitis and a 
later demonstrated psychotic disorder was not substantiated 
by the record.  That aspect of the decision was not disturbed 
by the subsequent decision of the Court, and the Board's 
decision is now final and must be reopened through the 
submission of new and material evidence.  See 38 U.S.C.A. 
§§ 7104(b), 5108; 38 C.F.R. §§ 20.1100, 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

Since the September 1989 decision, additional evidence has 
been associated with the claims file.  This evidence includes 
a July 1993 opinion solicited by the Board, which reflects 
that the veteran had a bizarre gait in service such that a 
bizarre conversion reaction "seemed to have been present 
right from the beginning of his illness."  In July 1996, a 
VA examiner included among Axis I psychiatric diagnoses, 
"psychological factors affecting physical condition."  That 
same examiner indicated that the veteran's propensity for 
mental illness may be exacerbated by polio.  

During a March 1992 examination an examiner noted that the 
veteran had been complaining of mental problems, in addition 
to muscle aches and foot aches.  The examiner added that 
there was a possibility that post polio syndrome was causing 
all these symptoms and recommended neuro-psychological 
testing to differentiate between pseudo dementia and 
dementia.  In July 1995, an examiner diagnosed post polio 
syndrome and memory problems, noting that although the 
veteran had brought "some papers indicating that his memory 
problems [were] associated with post polio syndrome," the 
examiner was "not sure" about the etiology of the veteran's 
memory problems.  A July 1996 neurological examination 
revealed a diagnosis that the veteran was a "man with post 
polio syndrome with cognitive function deficit."  

This evidence is new and material and, therefore, sufficient 
to reopen the veteran's claim for service connection for a 
psychiatric disorder.  In addition, this evidence renders the 
veteran's claim well grounded because it provides a number of 
plausible bases for linking a psychiatric disorder to 
service, including the possibility that (1) the veteran 
suffers from a somatic disorder of unclear manifestations 
that had its onset in service, (2) that the veteran's 
psychiatric disorder is aggravated by poliomyelitis, and (3) 
that the veteran suffers from a cognitive deficit related to 
poliomyelitis.  The veteran's claim for service connection 
for a psychiatric disorder, therefore, is the subject of a 
REMAND as outlined further below.  

II.  Poliomyelitis, Pain, Fatigue, and Gastrointestinal 
Complaints

The veteran's claim for an increased evaluation for 
poliomyelitis is inherently well grounded.  Associated with 
the claims file are complaints of fatigue, pain, and 
gastrointestinal complaints.  As observed above, the claims 
file includes references to a somatic disorder, the nature of 
which remains unclear, and which may be related to service, 
and a July 1996 opinion makes reference to a psychological 
factors affecting the veteran's physical condition.  A July 
1995 VA examination reveals a diagnosis of post polio 
syndrome in connection with an examination during which the 
veteran presented complaints, not only of muscle weakness, 
but fatigue.  Entries from February and July 1996 make 
reference to post-polio pain syndrome, and a February 1998 
letter reflects that the veteran suffers from chronic pain.  
This evidence renders plausible the veteran's contentions 
that his complaints of fatigue, pain, and gastrointestinal 
symptoms are related to service.  The veteran's claims for 
service connection for disorders associated with these 
complaints, therefore, are well grounded.


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a psychiatric disorder, that 
claim is reopened.

Entitlement to service connection for a psychiatric disorder 
is well grounded.  

Entitlement to service connection for chronic pain secondary 
to poliomyelitis, is well grounded.  

Entitlement to service connection for fatigue secondary to 
poliomyelitis, including chronic fatigue syndrome, is well 
grounded.  

Entitlement to service connection for gastrointestinal 
symptoms secondary to poliomyelitis, including 
gastroesophageal reflux is well grounded. 

Entitlement to an increased initial evaluation for 
poliomyelitis, evaluated as 10 percent disabling prior to 
July 23, 1987, and currently characterized as residuals of 
poliomyelitis with weakness of the posterior and lateral 
muscles of the right and left leg, each leg evaluated as 20 
percent disabling as of July 23, 1987; the right and left 
upper extremity, each extremity evaluated as 10 percent 
disabling as of July 23, 1987; and the facial muscles, 
evaluated as noncompensable as of July 23, 1987 is well 
grounded.


REMAND

During the course of the veteran's claim for service 
connection for poliomyelitis, the veteran requested that the 
RO obtain medical records, including VA medical records from 
Alexandria, Louisiana.  For instance, in October 1988, the 
veteran requested such treatment records, and in a March 1991 
remand, the Board directed the RO to obtain records, 
including records of treatment from the VA Medical Center 
(VAMC), Alexandria, Louisiana.  In May 1991, the RO requested 
treatment records from that medical center.  However, the 
request for records was limited to outpatient treatment 
records and was limited to records generated after July 1987.  

Furthermore, in August 1988, the veteran was awarded 
disability benefits by the Social Security Administration 
(SSA).  However, the claims file does not contain either a 
complete copy of the decision to award benefits or the 
medical evidence utilized by the SSA in determining that the 
veteran was disabled.  

In a case such as this, where the Board is charged with 
properly evaluating the severity of the veteran's service-
connected disabilities as of the effective date of service 
connection for poliomyelitis, July 9, 1952, it is 
particularly important that any medical evidence documenting 
the nature of the veteran's impairment during the time frame 
in question be made a part of the claims file.  In light of 
the nature of the claim for benefits, the veteran should also 
have an opportunity to provide all records of treatment not 
previously considered that would help evaluate the severity 
of his disabilities throughout time frame.  

Evidence concerning the nature and etiology of the veteran's 
complaints is not wholly consistent and somewhat vague.  A 
July 1993 opinion reflects a determination that the veteran's 
neurologic complaints were psychiatric in nature and suggests 
that the veteran suffered from somatic conversion reactions 
during service.  That examiner added that the veteran had 
minor neurological residuals from what was probably polio.  
That opinion leaves unclear, however, the precise nature of 
the residuals or of those symptoms that could at that time be 
attributed to a psychiatric disorder.  In addition, the 
opinion concerning the history of the veteran's psychiatric 
disorders is equivocal.  Subsequent VA examinations fail to 
provide a clear basis for distinguishing between those 
symptoms etiologically related to polio from those 
attributable to other causes, including a psychiatric 
disorder.  

Although a July 1996 opinion opens the possibility that the 
veteran's mental illness may be exacerbated by polio, it is 
also couched in equivocal terms and the opinion leaves 
unclear whether the claims file was reviewed in forming the 
opinion in question.  Although that opinion does not suggest 
that the veteran's mental illness was caused by polio, it 
fails to address the possibility that the veteran suffers 
from conversion reactions that had their onset in service.  
It also fails to address the possibility that an organic 
brain disorder was the result of polio.  

There is considerable evidence in the claims file that the 
veteran's complaints may have a psychiatric component as well 
as a component related to sequelae of polio.  In order to 
properly rate the veteran's service-connected residuals of 
polio, an examination that distinguishes between the 
symptomatology attributable to poliomyelitis and to other 
causes would be of benefit.  Similarly, in order to properly 
address the veteran's claim for service connection for a 
psychiatric disorder, an examination that clearly identifies 
any psychiatric disorders present, the symptomatology 
resulting from such disorders, and the etiology of those 
disorders would be of benefit.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request information regarding any records 
of treatment available that would help in 
ascertaining the severity of the 
residuals of polio since 1952 or that 
would help in establishing the etiology 
of the veteran's psychiatric disorders.  

2.  The RO should obtain any records of 
treatment through VAMC Alexandria, 
Louisiana, not previously associated with 
the claims file, including any records of 
treatment prior to July 1987 and any 
records of outpatient or inpatient 
treatment since July 1987 not previously 
associated with the claims file.  The RO 
should also contact the SSA and request 
of copy of the decision granting the 
veteran disability benefits August 1988, 
as well as copy of all medical evidence 
utilized in rendering that decision.  

3.  The veteran should be afforded an 
examination by a board of two physicians 
consisting of a psychiatrist and a 
neurologist to identify the nature and 
etiology of the veteran's complaints, 
including weakness of the limbs, pain, 
fatigue, and gastrointestinal symptoms.  
The veteran should receive a separate 
examination by each examiner.  After 
reviewing medical evidence associated 
with the claims file, the examiners 
should indicate the extent of the 
symptomatology attributable to 
poliomyelitis.  The examiners should in 
this respect identify the extent of any 
weakness or pain in the limbs 
attributable to poliomyelitis from 
symptomatology attributable to other 
causes and the extent to which limitation 
of function is the result of 
poliomyelitis.  The examiners should 
indicate the extent to which that 
weakness of the facial muscles is 
attributable to poliomyelitis.  Findings 
should be sufficient to determine whether 
any weakness resulting from poliomyelitis 
is mild, moderate, moderately severe, or 
severe; whether it muscular or 
neurological; and whether and the extent 
to which it results in limitation of 
motion or function.  The examiners should 
also indicate whether it is at least as 
likely as not the veteran's complaints of 
chronic fatigue are attributable to 
poliomyelitis, and, if so, the examiners 
should identify any limitation of 
function attributable to fatigue 
associated with poliomyelitis.  The 
examiners should similarly indicate 
whether the veteran's complaints of 
chronic pain are attributable to 
poliomyelitis and, if so, should identify 
the extent of any additional impairment 
resulting from complaints of chronic 
pain.  The examiners should indicate 
whether the veteran suffers from chronic 
pain syndrome or a similar disorder and 
the extent to which, if at all, that 
disorder is attributable to 
poliomyelitis.  The examiners' attention 
is directed, in part, to a July 1996 
letter referencing polio pain syndrome.  
The examiners should indicate whether the 
veteran suffers from an organic brain 
disorder or memory loss attributable to 
poliomyelitis and, if so, the extent to 
any symptomatology resulting from 
poliomyelitis in this respect.  The 
examiners should indicate whether the 
veteran's gastrointestinal complaints are 
attributable to poliomyelitis and, if so, 
should identify the extent of any 
gastrointestinal symptomatology.  The 
examiners' attention in this respect is 
directed in part to prior diagnoses of 
gastroesophageal reflux.  The examiners, 
as part of their discussion, should 
indicate whether gastroesophageal reflux 
is the result of poliomyelitis.  Finally, 
the examiners should review the claims 
file, and to the extent possible, 
indicate whether the symptomatology 
associated with poliomyelitis has 
remained constant since 1952.  If the 
symptomatology appears from medical 
evidence to have changed, the examiners 
should so indicate and should identify 
the nature and extent of the change in 
symptomatology attributable to 
poliomyelitis.  

The examiners should also identify all 
psychiatric disorders present.  For each 
disorder determined to be present, the 
examiners should indicate whether it is 
at least as likely as not that the 
disorder had its onset in service.  For 
each disorder identified, if it is not as 
likely as not that the disorder had its 
onset in service, the examiners should 
indicate whether it is likely as not that 
the disorder was or is caused by 
poliomyelitis.  If it is not, the 
examiners should indicate whether the 
disorder is aggravated by poliomyelitis.  
The examiners should specifically address 
whether the veteran suffers from 
conversion reaction/somatic disorder and 
whether any such somatic disorder had its 
onset in service.  The examiners' 
attention is directed, in part, to a July 
1993 opinion that raised the possibility 
that the veteran's complaints were 
psychiatric in nature and that the 
veteran may have suffered from a somatic 
conversion reaction in service.  The 
examiners' attention is also directed, in 
part, to a July 1996 opinion that the 
veteran's psychiatric disorders may be 
exacerbated by polio, as well as a July 
1996 diagnosis that the veteran was a 
"man with post polio syndrome with 
cognitive function deficit."  

The claims file contains diagnoses that 
associate various complaints both with 
polio residuals and psychiatric 
disorders.  The examiners' examinations 
and opinions are needed in order to 
develop a clear picture of the extent to 
which those symptoms are attributable 
solely to poliomyelitis, as opposed to a 
psychiatric disorder.  The examiners' 
examination is also necessary in order to 
determine whether any psychiatric 
disorder, including a somatic disorder 
and memory problems, if present, had its 
onset in service, is caused by service-
connected poliomyelitis, or is aggravated 
by poliomyelitis.  The examiners should 
provide sufficient findings and analysis 
to allow a lay person to address the 
questions posed to the examiners.  The 
claims file must be made available to the 
examiners for review.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  With respect to the veteran's 
claim for an initial evaluation for 
poliomyelitis, the RO's attention is 
directed to the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999) and for the 
need to evaluate all symptomatology 
associated with poliomyelitis for the 
entire period of time extending to the 
effective date of the grant of service 
connection.  The RO should also address 
the veteran's argument that 
recharacterizing the evaluation of his 
disabilities constituted a de facto 
reduction.  

5.  Following the above, the RO must 
review the examination report, and assure 
that all requested information has been 
provided.  If not, the examination must 
be returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1999).

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



